DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, JP 2008221289 A to Yoshida teaches a method for manufacturing a press formed product (Abstract) comprising: when a metal sheet is press formed to manufacture a product having a product shape of a hat-shaped cross-section (Figs. 1, 2, and 5-7), in which a top plate part and a flange part are continuous in a width direction through a side wall part and the top plate part (Figs. 1, 2, and 5-7), a first step of manufacturing an intermediate component by press forming into a component shape having a hat-shaped cross-section, in which a curve has a second curvature radius smaller than a curvature radius in the product shape (Paras. [0011]-[0012] and [0020]-[0022]).  
However, Yoshida fails to explicitly teach a metal sheet in which the flange part curve convexly or concavely toward the top plate part along a longitudinal direction, a first step of manufacturing an intermediate component by press forming into a component shape having a hat-shaped cross-section, in which a curve of each of the top plate part and the flange part along the longitudinal direction has a second curvature radius smaller than a curvature radius in the product shape and a second step of press forming the curve of the intermediate component along the longitudinal direction to have a larger curvature radius than the product shape.
Yoshida teaches a two-step bending process in which the intermediate component with a hat-shaped cross-section is not bent such that the top plate part and flange part are curved along the longitudinal direction (Figs. 1, 2, and 5-7), but rather the component is bent such that the side walls are curved in convex or concave shapes towards each other (Figs. 1, 2, and 5-7) and the first step bends the side walls to a curvature of radius smaller than the final curvature while the second step bends the side walls to the intended curvature (Paras. [0011]-[0012] and [0020]-[0022]).
Further, the other prior art of record does not teach these features.  In particular, US 2013/0104618 A1 to Nippon Steel teaches a two-step process for forming a metal sheet in which a top plate part and a flange part are continuous in a width direction through a side wall part and the top plate part and the flange part curve convexly or concavely toward the top plate part along a longitudinal direction (Abstract, Figs. 1-2).  However, in Nippon Steel the two-step pressing process only has one step in which the curve defined as the top plate part and flange part curve convexly or concavely toward the top plate part along a longitudinal direction is formed (Paras. [0032]-[0034]), and the second step of the pressing process uses a press with a larger shoulder radius to change the shape of the hat-shaped cross section in the cross-sectional direction (Paras. [0032]-[0034]; Fig. 5).  This differs from the claimed invention in which the first pressing operation forms an intermediate component with a smaller radius of curvature for the curve in the longitudinal direction than the final product and the second pressing operation forms a curve with a curvature radius larger than the final product in the intermediate product to form the final product through spring-back, thus reducing the tensile stress and compressive stress that usually exist in products of this shape (Applicant’s Spec., Paras. [0022] and [0024]).
Additionally, US 20190030583 A1 to Nishimura teaches a two-step process for forming a complex curve in which different portions of the final product are formed in the steps, but the radius of curvature formed in the first step is not changed in the subsequent step and the intended curvature for the final product appears to be formed in each step (Figs. 1-2; Para. [0063]).
Further, JP 2008073697 A to Daimura teaches a two-step process for forming a metal sheet in which a top plate part and a flange part are continuous in a width direction through a side wall part and the top plate part and the flange part curve convexly or concavely toward the top plate part along a longitudinal direction (Abstract, Fig. 1).  However, similar to the Nippon reference discussed above, the two step process forms the curve in one step and the second step of the pressing operation forms the cross-section of the intermediate component into a different shape in the cross-sectional direction (Fig. 5; Para. [0013]).
Claims 2-20 depend from claim 1 and are allowable for at least the reasons discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725